The Honorable M. Olin Cook State Representative 266 South Enid Avenue Russellville, AR 72801-4534
Dear Representative Cook:
I am writing in response to your request that I reconsider my predecessor's conclusion in Op. Att'y Gen. 94-351 that the Russellville city treasurer is not subject to the mayor's day-to-day supervision.
RESPONSE
After careful review and reflection, it is my opinion that my predecessor was correct in his analysis and conclusions.
I will not here repeat the analysis set forth in Op. Att'y Gen. 94-351, with which I fully concur. However, I will briefly respond to an additional argument you have offered in support of your request. Specifically, you have invited me to review chapter 58 of title 14 of the Arkansas Code, which you suggest supports the following:
  These laws make it clear that the Mayor is responsible for dealing with the fiscal affairs of a city, and that those persons performing work related to the city's finances are "assisting the Mayor," "shall be responsible to the Mayor," and "shall act under the direction." (See A.C.A. paragraph 14-58-301)
I agree that chapter 58 charges the mayor with certain fiscal responsibilities. However, in my opinion, when read in context, the statutory language you have recited cannot be applied to the city treasurer. Section 14-58-301(a) of the Code provides that the city council may, at its discretion, create one or more "committees" or "departments" for the purpose of "assisting the mayor of a first class city in carrying out the provisions of this subchapter." Subsection (b) of this statute provides: "The persons appointed to fill any offices or to head any departments shall be responsible to the mayor and act under his direction." On the face of this statute, the supervisory authority granted the mayor extends only to the members of the "committees" or "departments" created. Nothing suggests that the city treasurer, whose position existed long before this statute's 1959 enactment, can or should be characterized as the head of such a "department."
As my predecessor pointed out, city treasurers were expressly identified as "officers," as opposed to "department heads" in A.C.A. §14-43-302(a).1 They are likewise denominated "officials" in A.C.A. §14-43-302, which applies to mayor-council cities with populations of 50,000 or more. Significantly, A.C.A. § 14-43-302 was enacted in the same year as A.C.A. § 14-58-301, further supporting the conclusion that the latter statute was not intended to transform by legislative fiat an" official" into a "department head." In my opinion, then, chapter 58 of title 14 in no way undermines my predecessor's conclusions.
I appreciate that the mayor, in carrying out his fiscal responsibilities, may feel frustration at not having supervisory authority over the treasurer. However, this is a problem that must be remedied, if at all, by legislative action.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh
1 This statute, which dealt with the election of specified officers, was repealed by Act 214 of 1997.